DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-9 in the reply filed on 05/11/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banerjee US4714082.
Regarding claim 1, Banerjee teaches a smoking article comprising: 
aerosol generating material (Aerosol generating means 12 includes a thermally stable carbonaceous substrate 28); 
a combustible heat source (fuel element 24) for heating the aerosol generating material (Aerosol generating means 12 includes a thermally stable carbonaceous substrate 28);
wherein the combustible heat source comprises a combustible material and an inductively heatable susceptor (a heat conductive rod 26 and by a foil lined paper tube 14) for heating and thereby igniting the combustible material.
Regarding claim 5, Banerjee teaches wherein the inductively heatable susceptor comprises a tubular member having a longitudinal axis which is substantially aligned with a longitudinal axis of the article (Fig. 4 & 5).
Regarding claim 7, Banerjee teaches wherein the combustible material is positioned exclusively around an exterior of the tubular member (Fig. 4 & 5).
Regarding claim 8, Banerjee teaches wherein no inductively heatable components other than the inductively heatable susceptor overlap the combustible material in a longitudinal direction of the article.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee US4714082 as applied to claim 1 above, and further in view of Fursa (US 20190124981).
Regarding claim 2-4, Banerjee does not explicitly teach wherein the inductively heatable susceptor comprises a plurality of particles of susceptor material distributed within the combustible material, substantially evenly within the combustible material and have a concentration which varies within the combustible material in a longitudinal direction of the article. However, Fursa discloses an aerosol-generating article comprising a plurality of elements assembled in the form of a rod, the plurality of elements comprising an aerosol-forming substrate element, with an aerosol-forming substrate bulk and with a susceptor material arranged within the aerosol-forming substrate element (abstract). The susceptor material may be a plurality of susceptor particles, such as susceptor granules or susceptor flakes. The coated susceptor particles may be homogenously distributed in the aerosol-forming substrate element [0008]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Banerjee to include a plurality of susceptor particles in order to optimized the heat transfer which may lead to short time to first puff of the article when used.
Regarding claim 6, Banerjee teaches wherein the combustible material is positioned in an interior of the tubular member and around an exterior of the tubular member (Fig. 4 & 5).
Regarding claim 9, Banerjee teaches wherein the combustible material comprises a plurality of pores to allow ambient air to flow into the combustible material (The portion of the foil lined tube 14 surrounding this void space includes a plurality of peripheral holes 32 which permit sufficient air to enter the void space to provide appropriate pressure drop; col. 7 lines 35-38).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739. The examiner can normally be reached Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715